 198DECISIONSOF NATIONALLABOR RELATIONS BOARDBlueJeansCorporationandWhitevilleManufacturingCompanyandAmalgamatedClothingWorkers of America,AFL-CIO. Case11-CA-3543June 30, 1969DECISION AND ORDERBY MEMBERSBROWN, JENKINS, AND ZAGORIAThe case was tried before me on June 4, 5, 27, and 28,1968, atWhiteville,North Carolina. The parties wereafforded full opportunity to file briefs with me and,subsequently, I received briefs from the General Counseland the Charging Party on August 22, 1968.Upon the entire record in the case, including hisobservation of the witnesses,Imake the following:FINDINGS OF FACT1.JURISDICTIONOn November 6, 1968, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceedings,findingthattheRespondent hadengaged in and was engaging in certain unfair laborpracticeswithin themeaning of the Act, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent and Charging Party filed exceptionsto the Trial Examiner's Decision and briefs insupport of these exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearings and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardhereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent,Blue JeansCorporationand Whiteville Manufacturing Company, Whiteville,North Carolina, its officers,agents, successors, andassigns,shall take the action set forth in the TrialExaminer's Recommended Order.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN,Trial Examiner:Subsequent to thefiling of a charge by the Amalgamated Clothing Workersof America,AFL-CIO,on February 9, 1968,herein theUnion, the General Counsel of the Board issued acomplaint under date of April 16, 1968,against BlueJeansCorporationandWhitevilleManufacturingCompany,hereinRespondent or the Company. Thesubstanceofthecomplaint is the allegation thatRespondent has refused to bargain collectively with theUnion,the certified collective-bargaining representative ofthe employees in the appropriate unit,in violation ofSection 8(a)(5) and(1)of the Act.Respondent in itsanswer denies the aforesaid complaint allegations.BlueJeansCorporationisaNorthCarolinacorporation with a place of business in Whiteville, NorthCarolina, where it is engaged in the sale of children'souter garments at wholesale. During the past 12 months, arepresentative period, Blue Jeans Corporation sold andshipped from its place of business at Whiteville, children'swear valuedin excessof $50,000, to points directly outsidethe State of North Carolina.WhitevilleManufacturingCompany is a NorthCarolina corporation having a plant and place of businessinWhiteville,North Carolina, where it manufactures andprocesses children'sgarments,such garments being theproperty of Blue Jeans Corporation. In a representative12-month period,WhitevilleManufacturingCompanybought and received in its manufacturing processesmaterials valued in excess of $50,000, such materialshaving originated from points outside the State of NorthCarolina.WhitevilleManufacturing Company and Blue JeansCorporation, at all times material, are affiliated businesseswith common officers, ownership, directors and operatorsand constitute a single integrated business enterprise. Saidofficers, directors and operators formulate and administera common labor policy for the aforementioned companies.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaningof Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Appropriate Unit and the Union'sRepresentative StatusIt is found that the following, as previously determinedby the Board, constitutes an appropriate unit for purposesof collective bargaining:allproduction and maintenanceemployeesattheRespondent'sWhiteville,NorthCarolina,plant,includingmaintenancemechanics andqualitycontrolgirls,butexcludingofficeclericalemployees, the carpenter, the time motion and engineertrainee,guards and supervisors as definedin the Act.The Union was certified by the Board as the exclusiverepresentative of the employees in the appropriate unit onOctober16,1967.Thecertificationfollowedasecret-ballot election among the employees in the unit thatwas conducted by the Board on October 6, 1967, and inwhich a majority of the employees in the unit voted forthe Union.B. The NegotiationsRepresentatives of the Union and the Respondent metwith each other in 10 mutually agreed upon meetings inWhiteville on the following dates: October 18, 19, 31,1967; November 16; December 5 and 20, 1967; January 4,177 NLRB No. 97 BLUE JEANS CORPORATION18, 19, 25, 1968. The principalnegotiator and spokesmanfortheRespondentwasRegen,theexecutivevicepresident,who was present at all the sessions. Rodenborn,Respondent'sgeneralmanager,was also present at allmeetings except the morning session of the January 25meeting. Shay,the plant manager was present at threemeetings,January 4 and 18, and the morning session onJanuary 25.McGill, an International representative of theUnion in the geographical area where Respondent's plantwas located, headed the union group at the October 18and 19 meetings,whichconsistedof herselfand a unioncommittee of employees.The latter committee was alsopresent at all subsequent meetings.McGill was present atallmeetings except December 20. English,vice presidentof the Unionin charge of the Southern area,was theprincipal union spokesman on October 31, November 16,January 4, 18, 19 and 25. Sydney,assistant southerndirectorfor the Union,headed the union group onDecember 5 and 20. Eames,an attorney for the Union,was present at all meetings at which English was present.The October 18 meeting was apparently initiated by theRespondent.According toMcGill and Regen, whosetestimony is in substantial agreement regarding theOctober 18and 19 meetings, the Company explained thatit found it necessary to curtail work in the plant to about3 days a week.Economic reasons were given and thematter was discussed.The Union raised no objection. TheUnion,however, suggested that as far as practicable theavailablework should be divided equally among allemployees on the job or in the section.The Companyagreed to the foregoing and confirmed this agreement byletter of October 23. The aforementioned division of workagreement was placed in effect by the Company and wascompany policy until sometime in March 1968.The Company adhered to the policy of equal sharing ofwork until about March 7, 1968.' At approximately thattime,according to the uncontroverted testimony of threeemployees,Nye, Smith,andMincey,their supervisor,Register,advisedthemindividuallythathighermanagement had informed Register that thereafter thelow producers would have to stay home and that the highproducers would work during periods of scarce work.'This change of policy was a unilateral act and was notdiscussedwith the Union beforehand.The announcedchange of policy was also at variance with the agreementor understanding reached with the Union in October 1967.After themeetingsof October18 and 19,1967, theUnion presented a written contract proposal to theCompany on October 31. The Company presented awritten contract proposal to the Union on December 5,1967. Another written contract proposal was submitted bythe Company on January 4, 1968. The latter proposal wassubstantially the same as the original company proposal.The principal changes were a reduction of the trial periodfor new employees from 90 to 60 days, the Union havingproposed 30 days;an elimination of the no-strike, nolock-out provision;and two paragraphs added to therecognition clause, whereby union representatives desiringto talkto employees regarding grievances or other unionrepresentation matters could come to the company officeand ask for such employees and arrange for interviews if'Prior to the October 1967 agreement between the Company and theUnion about the equal sharing or rotation of work among employeesduring slack periods,the Company had handled slack periods by laying offlow producing employees and retaining the high producers.'For the next few weeks there was apparently no shortage of work in thedepartment and thereafter a strike occurred199such could be held without interfering with plant work;and a statement that employees outside the unit would notordinarilyperformunitwork,except in emergencysituations.FromOctober 31,1967,on, the parties in theirmeetings went over and discussed the various provisions oftheirrespectiveproposals.The net result of all thenegotiations,as described by Regen in his testimony, wasthat tentative agreement on the provisions of a contractwas extremely meager and was limited to such items asthe statement in the preamble of the Union's contractproposal that it was the intent of the parties through thecontract to promote and improve industrial and economicrelationshipsbetweenthem;therecognitionclausewhereby the Union was recognized as the representative ofthe employees in the unit; and the trial period for newemployees to be 60 days instead of 30 or 90 days. It istherefore the period aforementioned,from October 31,that will merit our principal attention.In order to determine whether there has or has not beena violation of Section 8(a)(5) of theAct, it isnecessary toconsider the total relationship involving the two parties tothenegotiations.'Sincetheaforementionedsectionrepresents"the policy of Congress...to impose a mutualduty upon the parties to confer in good faith with a desireto reach agreement,"'the determination of "good faith"and "a desire to reach agreement"requirescarefulanalysis of all relevant factors.These factors are notinfrequently of a circumstantial rather than of a directnature becauseof the verynature of Section 8(a)(5) of theAct.'At the request of counsel for the General Counsel atthe hearing,Ihave taken official notice of a Board andTrial Examiner's decision involving Respondent's conductinMay and June 1967 when the instant union wasengaged in organizingactivityat Respondent'sWhitevilleplant.'In the above case,itwas found that Respondent hadstrongly and illegally opposed the advent of the Union initsplant.Among the findings it was determined thatRespondent had discharged five employees because oftheirunionactivitiesand the Board ordered theirreinstatement. It was found that Respondent had illegallyinterrogated,surveilled,andthreatenedemployees,including statements by the general manager to employeesthat"signing a union card was a pathway to trouble andthathewould take whatever steps or means werenecessary to keep the Union from coming in ....In the instant case where I must appraise the "goodfaith"of the parties in their collective bargaining anddetermine whether they bargained"with a desire to reachagreement,"themanifest hostility of Respondent tohaving the Union in its plant, as found in the cited case, is'A "determination of good faith or want of good faith normally can restonly on an inference based upon more or less persuasive manifestations ofanother's state of mind.The previous relations of the parties,antecedentevents explaining behavior at the bargaining table, and the course ofnegotiations constitute the rawfacts forreaching such a determination "Local 833,UA W Y. N L R B.,300 F.2d 699, 706 (C A.D.C.), citingconcurring opinion inN.L R B Y. Truitt Mfg.Co., 351 U S. 149, 155.'N.L R.Bv. InsuranceAgentsInternationalUnion,361 U S 477, 488.'As stated by theCourt of Appeals, Fifth Circuit, "thereis a duty onboth sides, though difficult of legal enforcement, to enter into discussionwith an open and fair mind,and a sincere purpose tofind abasis of`agreement.... N L.R Bv.Herman SausageCompany, 275F.2d 229,231,Globe Cotton Mills v. N.L.R B.,103 F. 2d 91, 94.`BlueJeans Corporation and Whttevdle Manufacturing Company,170NLRB No 149 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDa circumstancethat isnot to be ignored.But, bythe sametoken it is a circumstance that is not to be exaggerated orto be made the determinant in the present case.After theUnion wascertified inOctober 1967, Respondent mayhave changed its feeling and thinkingabouthaving aunion in its plant and may have determined to completelyfulfill its obligation to bargain in good faith and with adesire to reach agreement.On the otherhand, the hostilitytowardthe Unionmay have been so basic that ostensiblecompliancewith the law may haveconcealed a closedmind and an unwillingness to bargain in good faith with adesire to reach a viable agreement.The findings andconclusions that we are required to make in cases of thisnature are not easyand to carryout this task we mustresort to therecord before us and our analysis andappraisal of all relevantfactors.Theevidencerevealsthat,shortlybeforethecommencement of negotiations,the Company,on October23, 1967,had posted a notice to its employees in which itreferredto the fact that the Unionhad won the electionand thereby became the bargaining agent.The notice,whilestatingthatan employee could jointhe Union if hewished,confined its physical underscoring to, andrepeatedly emphasizedthat"nobodywill have to join theUnion -either nowor hereafter -in order to work inthisPlant. . .But any employee who does not want tojoin theUnion,isequallyfree to stay out ofthe Union . ...Nobodywho works here hasto join any Union - andnobody who workshere will ever have to join a Union -in order to hold a job in this Plant."The messageof the noticein itself is unexceptional andRespondent was certainly within its rights in posting sucha notice. Although NorthCarolina is a "rightto work"statewhose law hasprohibitedcompulsoryunionmembershipfor a period of years,we can have no quarrelwith a company advising its employees that no one had tojoin the Unionin order toworkin its plant.Our interestin the noticeis focused solely onwhetheritsheds anylight on Respondent's state of mind towardthe Union onthe eveof thecollective bargaining between the parties.The cruxand the repeated emphasis of the notice was thatno employeehad tojoinor support the Union. Is theemphasisa projectionof the basichostility of the "old"preelectionRespondent who discharged union adherentsand warned employeesthat it wouldtake whatever stepswere necessarytothwart theUnion;and is theRespondent's stateof mind thatof one whobelieves that,while the Union mayhave won theelection,we will stressto the employees that theyneither have to join it orsupport it?Was theRespondentbasicallyunreconciled tohaving a Union or a viable union in its plant?Or does thenotice reflect a state of mind in which the Union isaccepted and the Respondent has put asideany thought ofunderminingtheUnion'sstatus asthe choice of themajority ofthe employees;and does itreflect thatRespondent is prepared to bargain in good faith in agenuine effort to reach agreement and establish a viablerelationshipwith the Unionas the representative of allemployees in the unit?Or is the noticeindicative ofnothingregardingRespondent'sattitudetoward thepresence of a union in the plant or toward its relationshipwith the union or toward its state of mind incontractnegotiations?Quite clearlynone of these questions can beanswered satisfactorily or convincingly on the basis of theOctober23 notice alone.It is simply a particle in acongeriesof factsthatmust be evaluated in overallcontext.Coming now to the negotiations,the evidence revealsthat the parties had no particular problem over apreamble statement in the contract whereby the intent wasexpressed that the contract would promote and improvetheir industrial and economic relationship.They alsoagreed on the"coverage"clause describing the unit ofemployees covered by the contract. The same was true ofthe recognition clause whereby the Union was recognizedas the bargaining representative.The partiesreachedtentativeagreement on a 60-day trial period for newemployees.But that was about the extent of anymutuality.During the negotiations,theUnion objected to articleIV which was in both company contract proposals. Thearticle stated that employees were free to be members ofthe Union or not to be members of the Union and werefree to support or not support the Union and that neitherthe Company nor the Union would discriminate againstemployees because of membership or nonmembership inthe Union.The Union's position was that the provision, aboutemployees being able to be members of the Union or notto be members or to support or not support the Union,was in the nature of an advertisement or encouragementto employees not to join or support the Union and that itwas a hostile gesture that was unnecessary as a contractprovision if the parties were dealing in good faith. It wasfurther pointed out that the employees already knew whatthe law was.'The Unionalso expressed the view duringthe negotiations that the Company'sarticle IV was inconflict withthe unioncards thatemployees had signedwhen they had joined the Union.'Despite theUnion'sobjections to the clause, theCompany remained firm in its position that the provisionmust be included in any contract. As to the Company'sreason for this position,Regen testified that he told theUnion"we wanted the statement[the provision]to stick[remain in the contract proposal of the Company and inany contract agreed upon]" ...because "it is a law of theFederal Government and the State law" that a employeehas "therightto join or not join the Union." The Unioncontinued to oppose the inclusion of article IV in acontract,'referringtoitasahostilegesturebyRespondent,asentimentno doubt stemming fromRespondent's prior effort to prevent the Union securingbargaining status in the plant and the Union's scepticismthatRespondent had reconciled itself to having a viableunion in the plant. In the course of negotiations,however,theUnion did propose that it would withdraw itsobjection to the provision if Respondent would yield onRespondent's refusal to agree to a checkoff provision.Respondent did not alter its position either as to itsrefusal to agreeto a checkoffor its insistence on theinclusion of its article IV.ArticleIV was certainly in itself a legal provision. Itcannot be said that an employer who demands such aprovision in a contractis therebyrefusing to bargain in'As previously mentioned,North Carolina is a state with a "right towork" law. Respondent had also posted a notice in the plant on October23 advising the employees very clearly that no one had to join or tosupport the Union.'The cards were a combination of union membership and anauthorization for dues checkoff,the latter with a defined escape period.'The Union had not objected to the October 23 notice advising employeesof their rights but apparently believed that the incorporation of such adviceor information was not appropriate in the contract and was not consistentwith the mutual trust that was supposed to exist between the parties. BLUE JEANS CORPORATIONgood faith.But each case must turn upon its owncircumstancesand facts. The Unionin the instant casehadbeenexposed to a strong campaign by theRespondent against having its employees joining orsupporting the Union.Respondent had madeit clear thatit did notwant its employees to join or supportthe Unionand hadthreatened and discharged employees in theimplementationof its position.On October 23, after theelection,Respondent, bynotice,emphasizedthatemployees need not join orsupport theUnion albeit they were free to do so.Presumably, in view ofthe notice and the state law,employees were fully aware of theirrights.Thereafter, thesame theme as aforementioned was incorporated inRespondent's article IV and was undeviatinglyadhered tobyRespondentdespitethe fact thatitbecomes anobstacle, although,inmy opinion,perhaps not a majorone, tothe partiesreaching some common grounds and astateofmutual trust.The partieswere obliged tonegotiate in aneffort toreach an agreement.They werenot obligedtomake concessionsbut theywereobliged togivesomemanifestationofadesireformutualunderstanding.Respondent statedthat it would not yieldon articleIV because the Federaland Statelaw providedthat employeeswere not obliged to join or support aunion.No one was contendingto the contrary. Nor wasthere any claim byRespondentthat the Unionhad beeninforming employees that becausethe Union had won theelectionallemployees must therefore jointheUnion.Ordinarily,although the law contains many provisions inaddition to those regarding the rightsof employees to joinor not to joina union,a contract is not regarded as avehicle formemoralizing what is providedby the lawitself. If thereis some particular conduct, as, for instance,statements or leafletsby the Union thatallemployeesmust jointheUnionin order towork,thenan effort orinsistenceby an employerto incorporate in thecontract aprovision that employees were free to join or not to jointheUnionwould be understandable.But, as indicated,such factors arenot here present.There hadbeen, in fact,substantial emphasis and conduct by Respondent againstemployeesexercising their right to join theUnion. Theconduct included threats and illegal discharges.And, onthe eve of contractnegotiations,Respondent,by notice,had leftno doubt in the mindof anyone thatno one hadto join the Unionin orderto workfor Respondent.The Union'scontract proposal included a provisionpreventing removalof the plantwithout union consent anda prohibitionon subcontractingwork out ofthe plantwhentheemployees in theWhitevilleplanthadinsufficient work.Respondent said that it had no intentionof removingthe plant but did notwish to write a plantremovalprovision in the contract.Thematterofsubcontractingwas a topic of considerable discussion.Respondentat firstsaid that it would not agree to theproposal.The Unionpointed out that theCompany had anonunion plant in Henderson or Hendersonville and thattheUnionwantedto besure thattheWhiteville plantmaintained an equal shareof the work.Respondent saidthat itplanned to sharethework equally and fairly.Respondent said that it would present a counterproposalto the Unionon the subject of subcontracting.Later,whentheUnionrequestedthecounterproposal,Respondent said that it had changed its mind and it hadno counterproposal to present because ofthe difficulty ofwritingsucha clause. In this connection,Regen testifiedthat he told the Unionthat Respondent had "a complexcontracting operation" and had many items made outside201the plant and"that I couldn'teven come up with theproper wording of how to handle this thing in a contract .On "hours of work," the Union contract proposal wasthat the regular daily hours of work,the starting andquitting time, be mutually agreed upon by the Companyand the Union; that overtime be paid for hours in excessof 40 per week or 8 hours in any one day; that theCompany give reasonable notice of when overtime was tobe worked.Respondent did not agree that hours should bemutually agreed upon.Respondent said that it had noplan or intention of changing existing hours of work. TheUnion then proposed that the contract provide thatexisting hours would prevail and would remain the sameor that existing hours be written into the contract.Respondent said that it did not wish to put that in writingin the contract.On overtime,Respondent said that itwould continue to pay overtime for hours in excess of 40per week as required by law.Respondent did not agree topay overtime for hours in excess of 8 in any one day.Regen testified that there was no agreement on hours ofworkandovertime.Respondent'ssecondcontractproposal did provide that the Company would give noticeby noon of the day on which overtime was to be workedto the employees affected.On January 23, 1968 the Respondent, without priordiscussion with the Union,placed a notice to employeeson the bulletin board.The notice stated that as ofFebruary 5, the working hours for everyone would be:7:30-4:30; lunch hour, 12-1; break periods to remain thesame, and the concluding statement,"We hope thischange is to everyone's advantage and your cooperationwill be appreciated."Regen testified that the change in hours was promptedby the fact that the plant had over 300 less employeesthan previously and that it was no longer necessary tohave a 10 minute differential in the hours of theemployees.Regen states that at the January 25 meeting heasked the Union if it had any objections and that theUnion was noncommittal,so the change was placed ineffect pursuant to the January 23 notice.There is no claimthat the matter was mentionedby theRespondent at theJanuary 18 or 19 meetings or at anytime prior to theposting of the notice. Although the change was relativelyminor,the decision and announcement was a unilateralaction and the notice was promulgated as a definitivepolicy to employees prior to any mention to the Union."On the Union's proposal for equal division of workwhen there was insufficient work,Respondent's secondwritten proposal did embody this provision,"providingthat this does not interfere with operatingefficiency."Aswe haveseen,a change inthis policywas announced inaboutMarch7,1968,when certain employees wereinformed that management would revert to the formerpolicy oflayingoff lowproducers and retainingonly thehigh producers during slack periods.The Union proposed 2 weeks' vacation and a provisionthat the vacation pay be paid to employees entitled to iton the payday immediately before vacation. As toholidays,theUnion proposed7holidays,and alsoproposed coverage by the insurance program that theUnion had in effect in the garment industry. On vacation,holidays,and insurance,theRespondentadheredconsistently to the position that it would provide no more"I credit Regen that he did mention the matter on January 25 as hetestified.English had no recollection of such a conversation but was lessthan certain on this aspect. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan its existing benefits on these items;i.e.,1week'svacation,four holidays,and the existing insurance." Atonemeeting,amember of the union negotiatingcommittee mentioned the possibility of six holidays. TheUnion also submitted a modification of its proposalregarding the eligibility requirements of employees forvarious vacation entitlements.On insurance,theUnionsaid that it is primarily interested in increased insurancebenefits for the employees and it would entertain acompany proposal for increasing benefits under theexisting company plan or under some other insurancecarrier.Without alteration,Respondent rejected anychange in existing vacations,holidays, and insurance onthe ground that its benefits on vacations and holidayswere as good as those prevailing within a 25-mile area ofthe plant and above the area insurance benefits,and it sawno reason to change.Withrespect to the Union'swritten contract provisionthat vacation pay be paid before the vacation commenced,Respondent said that it was its practice to do this but itdid not wish to put it in the contract.Neither of theCompany'swrittencontractproposals contained thisprovision.Regen testified that the aforementionedprovision"was not a big thing, we would have included it,and it was nothing final on my part that we would notinclude it."The witness was thereafter asked:Q. Didyou agree to put it [the provision]in there [inthe contract]?A. No.Article XIX of theUnion's proposal provided that "allexistingrules,regulationsand shop practices of theemployer that are more favorable to the employees shallcontinue in full force and effect."Respondent stated thatithad no intention of changing the existing practices andrules but saw no reason for putting this inwriting. TheCompany did not include this provision or any similarprovision in any of its contract proposals.Regen testifiedregarding the above provision about maintaining existingpractices that "...you never know what'sgoing tohappen tomorrow...the clause you are referring to, youcan't really agree to anything you don'tknow about, youhave so many changes...you can'tagree to what youcan't see and I had a feeling that that clause was waybeyond what you saw."The union contract proposal provided that theCompanywould permit union representatives to visit theplant at any time during working hours.It was proposedthat the Company make available to the Union "suchpayrolland production records as the Union mayreasonably require as the collective-bargaining agent."Also, that the Company "shall inform the Union as to allnew employees hired and employees whose services havebeen terminated and the reasons therefor."The Unionasked for this information on a weekly basis.The twowritten proposals of Respondent dealt with theforegoing matters to the following extent:A provision inthe recognition clause of both company proposals to theeffect that "the Company will recognize and deal withsuch representatives of the employees as the Union mayselect or appoint";a provision in the seniority clause ofboth Company proposals stating that the Company wouldprepare a seniority list of all employees in the unit and"The Company's second writtenproposedcontract,like the first, setforth theexisting situation in the plant on these items.For instance, ".. .theCompanyshall continueto provide and pay foremployee insurancebenefits to thesame extent that it nowprovides and pays for suchbenefits."this list to be revised every 6 months and a copy furnishedto the Union every 6 months. The Company's secondwrittenproposalincludedaprovisionthatunionrepresentatives,desiring to talk with employees regardinggrievancesorothermattersofrepresentationandadministrationof the contract,may come to theCompany'sofficeandaskforsuchemployees.Arrangements would then be made for the Union tointerview such employees provided that it could be done asnot to interfere substantially with work or production.The foregoing matters were discussed at length. Thetestimony in the record indicates that the inclusion of theunion proposalfor payroll and production records that theUnion might reasonably require as bargaining agent wasrejected as too broad by the Company. The Company saidthat it was prepared to furnish specific information onsome item that might arise in the course of a grievancebut not otherwise. The Company rejected the request for aweekly report or list of hires and terminations on theground that this would be clerically burdensome. TheUnion proposed a biweekly list but this was rejected onthe same ground.With respect to the Union's proposal that itsrepresentative have free access to the plant, the positionsof the parties came down to the following: the Unionwanted unhampered opportunity to enter the plant toinvestigate complaints or grievances;theCompany saidthat the Union representative could have such access Ihour a week during working time at an agreed upon time.The Union said that some weeks it would require little orno time in the plant but in other occasions it wouldrequiremore than 1 hour and therefore the proposal oftheCompany was not acceptable. At the hearing,Respondent stated that it also made it clear to the Unionthat, in the 1 hour a week proposed, the Union need notlimit the visit to grievance matters but could check onother matters including hires and terminations.Thepartiesnegotiatedregardingacontractualgrievance procedure. They reached substantial agreementregardingvariousstepstobefollowedregardinggrievances with the exception of the ultimate dispositionof grievances that were not resolved through the grievanceprocedure.The union contract proposal provided forarbitration as the final step in the grievance procedure.The Company said that it was opposed to having anyprovision for arbitration in the contract. The topic ofarbitration was discussed at substantially all the meetingsof the parties. The Union argued that without an orderlyway of disposing of unresolved grievances, the onlyalternativewas for the Union to have the right to strikeand that in a piece rate industry where there might be 30or 40 disputes in a week there could be numerous oralmost continuous strikes.Regen and Rodenborn testifiedthat at one point the Union said that it would relinquisharbitration if it had the right to strike. The unionwitnesses deny this and state that at all times the Unionstressed that it considered arbitration a vital necessity inthecontract.My opinion is that at one point theCompany apparently concluded that the Union had posedthe right to strike as an alternative to arbitration and theCompany, in its second proposed contract, did eliminatethe no-strike clause that had been contained in its firstproposal.Ido not believe that the Union had said in substancethat it would forego arbitration if the no-strike clause waseliminated and if it had the right to strike over unresolvedgrievances.In any event,whatever the precise languagewas on the occasion when striking was mentioned as the BLUE JEANS CORPORATIONalternative to arbitration,the evidence satisfies me that itwas part of the Union's attempt to secure an arbitrationclause.Unsuccessfully,the Union apparently hoped that itmight persuade the Company that it was preferable tohavearbitrationratherthanstrikes.However theCompany may have construed what the Union said at onepoint,the record is clear that after this occasion theCompanywasawarethattheUnionconsideredarbitration an essential part of any contract that might benegotiated and that arbitration was a major source ofdisagreement.Witnesses for both parties agree on this.In the negotiations the Company said that it wanted noarbitration provision in the contract because it did notwant a professor or other outsider deciding what was rightor wrong in the plant and that arbitration would in effecttake control of the plant out of the Company's hands. TheUnion stated that the arbitrator need not be a professorbut could be anyone of standing and that the Companycould make up a list of persons who would be acceptableas arbitrators and the Union would see if it could agree tothenames.The Company said it was opposed toarbitration in the contract. The Union pointed out thattheCompany had arbitration clauses in some of itscommercial contracts and had won one such case that wasarbitrated.While admitting the foregoing, the Companystillsaid that it did not want arbitration in the laborcontract.At the hearing,Regen testified that the Union in thenegotiationswould agree to practically any grievanceprocedure providing that the last step was arbitration.Regen states that he told the Union that he had seriousmisgivings about a preacher or law professor coming inand running the plant.The witness also testified that whilethe Company did have arbitration clauses in some of itscommercial contracts he could not see any similaritybetween those situations and a labor contract.The Union's contract proposal provided for a checkoffof dues by the Company upon written authorization ofindividual unionmembers.During the negotiations theRespondent said that it would not agree to a checkoff ofdues.Various reasons were given for this position.Respondent asserted that the paperwork entailed would beburdensome.The Union pointed out that the Companyalready checked off insurance premiums from employees'pay. Respondent has stated that it believed that employeeswould be upset and unhappy about having dues deductedfrom their pay by the Company.Itwas also stated by theCompany that it did not consider a checkoff to be any ofits business and that it did not want to participate in theadministration of employees'responsibilities to the Union.Regen testified that the Company was under a "lot ofpressure"from employees in the plant, who had signedUnion cards, that they did not want any part of the Unionor deductions of dues from their pay. Regen states that hetold the Union that he would not agree to a checkoffbecause it put the Company in the middle and that whilethe Union had won the election it did not have a majoritythereafterand the Company did not want to haveemployees discontented over checkoff deductions fromtheir pay.Rodenborn testified that during negotiation theCompany told the Union that some employees who hadsigned union cards told their supervisor that they did notwant deductions from their pay to the Union.Rodenbornalso testified that employees generally resented havingmoney deducted from their pay. Both Regen andRodenborn testified that 10 or more years ago theCompany had a voluntary payroll deduction savings planfor employees but had discontinued it because it created a203greatmany problems caused by employees repeatedlychanging their minds.A new plant manager at one pointhad started having deductions made from employees' payso that employee debts for retail purchases from theCompany could be liquidated.This was stopped,however,as soon as higher management became aware of thesituation.Regen testified that he also told the Union when herejected the checkoff that there were alternatives but henever mentioned or proposed what the alternatives were.In his testimony,Regen,apparently by way of explanationfor the last mentioned lack of explication of what theCompany considered to be possible alternatives,statedthat the Union never proposed alternatives to checkoff.Very briefly summarized,theUnion'swritten contractproposal on wages provided that"wages would be paid inaccordance with currently mutually agreed upon time andpiece rates.."By letter of November 22, 1967, theUnion advised the Company that its economic demandswere:that the contract provide for an increase of 15 centsper hour across the board and that after the increase wasplaced in effect that the Company"set rates so that theaverage piece work operator working in normal conditionswho is fully trained shall have the opportunity to earn$1.85 per hour."The Company'stwo written contractproposalsbothprovided that"Piece rates shall beincreased by an average of 14.3 percent per hundred orthe equivalent of .20 per hour to the piece worker. Thisincrease will raise the piece rate base for sewing machineoperators to $1.85 per hour,so that experienced operatorsshould average$1.85 per hour."Before proceeding to describe the negotiations onwages, it is pertinent to observe that approximately 95percent of Respondent's employees were piece workers.The latter work on a piece rate basis which is a systemgeared to provide an incentive to the piece worker so thatshe will maximize her production.In a plant such asRespondent'stherearea large number of differentoperations,e.g., to mention a few, hem hip pocket; hemdrop watch pocket;serge facings; set facings;hang pocket;tack pocket;set zipper;set hip pocket and so forth. Eachoperation has its own piece rate.Within each operationthere are also different piece rates,as, for instance, fordifferent items,styles,sizes,and materials.Thus, style7000, dungarees for boys 3-7 years,would have a ratedifferent from that of a man's garment for men size 42-46and there would be differences according to the weight,bulk, and ease or difficulty of working on the particularfabric.The piece rate for particular operations is inessence based upon a time study of the actual individualoperation by an industrial engineer.The engineer makes adetermination regarding each operation of how many unitsper hour an average experienced employee working at anormal pace can produce. The aforesaid number of unitsisthereupon determined to be the standard for theparticularoperation.Inarriving at the standard, theengineer has taken into consideration not only the factorsmentioned above,such as style, material,size, but also thephysical layout where the operation is performed, themovements of the operator in performing the operation,the location,speed and performance of the machines used,the flow of work and materials to the operator,and otherelements.A judgment will also have been made inestablishing the standard as to which operators theengineerappraisesasa 100-percentoperatorora50-percent operator or some other figure.Thus, oneoperatormay not have been regarded as 100 percentbecause of a great deal of talking to fellow workers as 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontrasted with another operator who concentrated moreon her work.When the piece work standards for the variousoperations have been determined upon, the operator onthe job earns the minimum rate if she produces thestandard number of units or if she produces less than thestandard.However, in the latter situation the operatorreceives makeup in order to bring her up to the minimum.Thus, in Respondent's plant prior to February 1, 1968, theminimumrate was $1.40 per hour as provided in the FairLabor Standards Act (Wage and Hour Law).'2 If aparticular operation paid 2 cents per garment and anoperator sewed 500 garmentsin an8-hour day, this wouldbe $10, but she receives theminimum of11.20, thedifferencebeingthemakeup.A high percentage ofmakeup over a period of time might indicate that theoperator was slow or otherwise deficient, or that she was alearner andinexperienced, or that the flow of work waspoor, or that the rate was too "tight" and set incorrectly.The incentive factor is based on a percentage that anaverageexperienced operator working at normal speedcan earn by producing more garments than the minimum.In the instant record there is evidence that both the Unionand the Company generally believed that agenuineincentiveshouldyieldtheaverageoperatoraforementioned about 15 percent more than theminimumand would thus be the incentive for her higher production.Thus, ifthe minimumwas $1.40, the standard and rate onan operation would be generally such that the averageexperienced operator should earn approximately $1.61 onpiecework through operation of the incentive. By thesame token, if theminimum was$1.60,thesameoperator's yield would be approximately $1.85.At the inception of thenegotiationstheUnion hadasked the Company to furnish to it a representativepayroll showingthe earningsof piece workers in the plant.The Company complied with the request and submittedeight payroll sheets for the month of September, 1967,showingthe namesof the 329 employees, the departments,the hours worked by each, the piece work earnings foreach, the timeworkearnings, the earnings on makeup, thepercentage of makeup, and the average hourlyearnings ofeach employee.Under the direction of English andSydney, a staffman intheUnion office prepared ananalysisof the foregoing payroll information. Thisanalysis showed that the piece work shop average was$1.37 per hour."During negotiations, the Company did not deny thatthe payroll it had submitted was representative but whentheUnion stated that its study of the payroll showed theshop average to be $1.37, the Company said that itcomputed the figure to be $1.49. Rodenborn, in testifyingabout the $1.49 figure, stated that he was unable todescribe how that figurewas reached becauseit "was donequitesometime back" but he said that the figurerepresented pay thatwas givenfor work performed and"my memory is that we includedin thetime work ...."English testified that the Company had indicated that itsfigure of $1.49 includedmakeup andtime work and thatthe Union had said that the Unionwas talkingabout thepiece rateand notthe additionalor supplemental makeupor time workgivento a piece worker from timeto time.""The lawincreased the minimum to $1.60 on February 1, 1968."G.C. Exh.13.English's testimony indicated that the average was aweighted average based on the distribution of the piece work earnings foreach piece worker"We have previously described makeup.In addition to makeup, a pieceThroughout their variousmeetingswith the Companythe Union said that the Company's proposal of an average14.3 percentincrease, the equivalent of 20 cents per hour,would not yield the average operator $1.85 per hour asalso stated in the company proposal. The Company, ineffect, said that it believed that, while not every employeewould earn $1.85, its experience with earnings on thevariousoperationsandknowledgeof its businessconvinced it that the average experienced operator couldearn $1.85 as the result of the Company's proposedincrease.The Union told the Company that in order for theUnion to have sufficient knowledge of the potential yieldof the rateincreasesproposed by the Company, the Unionwould have to have its own industrial engineer make atime study of the various operations performed by thepiece workers. The Union said that this was necessarybecause many subjective factors of the particular engineerentered into a timestudy, such as the PFD factor(percentage allowed for fatigue and delay), how theengineerrated a particular operator as 50 percent or 100percent or some other figure, and so forth. Althoughwitnesses are in disagreementas to whether the Companyat various times offered additional data and records to theUnion, the evidence persuades me that the Union made itreasonably clear that it was not interested in perusingcompany timestudies and other related records and data.This is the basic reason that the Union said that it couldnot make an effective judgment on rates based on paperdata but required a time study by its own engineer. I amalso of the opinion that the record shows no refusal by theCompany to produce data or records requested by theUnion.The Company's response to the Union's proposal, thatthe Union would be in a position to say whether it agreedor disagreed with the proposed rates of the Company ifthe Union could first conduct its own time study, was thatthe Company did not want a partner in setting rates. TheCompany said that it wanted to set the rates and, if later,theUnion believed that a rate was wrong, it could takethe matter up as a grievance. The Union did not object tothe idea itself that the Company should set the rates andin fact its contract proposal provided that the Company"set rates so that the average piece work operator . . . innormalconditions fully trained shall have the opportunityto earn $1.85 per hour." The Union saidagainthat it didnot consider it possible that an average 14.3 percentincrease on existingrates could yield $1.85.Regardingaunion proposal that when rates wereestablished, they should only be changed by mutualagreement,theCompany orally and in its writtenproposals rejected and omitted such a provision. Englishposed the situation during negotiations that, if the Unionaccepted the Company's proposed rates and if anemployeewas making65 cents higher than $1.85, wouldthe Companyassumethe right to cut her by 65 cents. TheCompany said, yes, on the basis that it would set the rateswithout a partner insetting rates."The Union then, in effect, summarized its position asoffering two alternatives to the Company. The firstworker might occasionally receive some time work,as, for instance, if hermachine had a breakdown."Presumably,the following provision in theCompany's contractproposalswould berelevant to such a situation."If the Union or theemployees consider that any new rates setby the Companyare unfair, thenthe samemay bemade thesubject ofgrievance under the grievanceprocedure herein providedfor."Equallyto be presumed is the Union'sview that a grievance procedure without arbitration was ineffective. BLUE JEANS CORPORATION205alternativewas that initially the Union be allowed tomake its own timestudy with its own engineer and then itwould either accept or not accept the rates proposed bytheCompany.The second alternative was that theCompany set the rates but that if the rates did notthereafter yield $1.85, the Union would have the right togrieve and if the parties could not agree,the matter wouldbe decided by a third party arbitrator. The Company hadpreviously rejected arbitration as the final step in thegrievance procedure and it was therefore not prepared toaccept arbitration on wage rate grievances.The Companysaid that the Union was asking for a guarantee of $1.85and the Company would not make such a guarantee. Aspreviously indicated,theCompany rejected an initialunion timestudy because it said that it did not want apartner in setting rates.Regen testified that having aunion engineer in the plant making a timestudy woulddisrupt operations and would be psychologically upsettingto employees."Various union witnesses testified one wayand Company witnesses testified otherwise concerning analleged statement made by Regen in one of the meetings.In resolving this conflict,Ihave relied primarily on EulaMcGill.Like all the others,she was an interested witnessbut, in our opinion,in her two appearances on the witnessstand,she was a reliable witness not given to exaggerationor misstatement.She credibly testified that Regen did saythat he would have everybody in the area on his back if helet a union engineer in the plant.We neither ignore norexaggerate this evidence by thus resolving a testimonialconflict inthe record.The last time the parties met was on January 25, 1968.In the morning session the Company said that it wantedto put the new rates into effect onFebruary l." TheCompany said it had a set of rates that it believed theUnion could accept.The Union reiterated that it was notin a position to agree to the rates because of the reasonspreviously stated in prior meetings,namely, without atimestudy by a union engineer it could not make anadequate appraisal of what the rates would yield or,alternatively,a right to have the matter decided by anarbitrator if it was alleged or found that the rates did notin fact yield$1.85. The Union said,however,that it wouldlook at the rates that the Company said it had to offer.The Companysaid that in the afternoon session it wouldhave its industrial engineer,Jorgeson,on hand to answerany questions that the Union might have about the rates.In the afternoon of January 25, Jorgeson was on hand.The Company gave the Union a list of operations in theplant showing"Present rate"and "Rate after 2/l/68.""At the Union'srequest,Jorgeson gave theyUnion thepercentages of increase on each of the operations and theUnion wrote the percentages on the list. Thus, to take thefirst job or operation on the list,the data was, "PresentRate,.59; Rate after 2/1/68, .67;[increase]13.5 percent."The percentage increases on the various operations rangedfrom 6 percent to 22.5 percent. The Company said theincreases,while varying for each operation, averagedoverall about 14.3 percent. The Union said that it couldnot tell from looking at a list of rates what the rateswould yield or that they would yield$1.85 to the averageexperienced operator.The Unionpointed to one of the"The only specificsas to what would be entailed in a time study, asidefrom all the operative factors to be appraised by the engineer,was Shay'stestimony that the Union said that each operation would require an 8-hourtimestudy and Shay testified that the study would therefore take about amonth considering the number of different operations in the plant."As previously mentionedthe FLSAminimum rose from$1.40 to S1 60on February 1.operations on the list, the "set fly" operation. TheCompany's figures showed a proposed 9-percent increase.The September payroll data that the Union had analyzedhad showna $1.29 job average for this operation." OnJanuary 25, the Union mentioned these figures on "setfly" and said in effect that the proposed 9-percent increasewould not yield $1.85. Rodenborn testified that he told theUnion that the Company had checked the rates and pastearnings on the operation and would make them available.In his testimony, Rodenborn admitted that the particularoperation did look bad from the standpoint of what theUnion had, i.e., the September figures and the January 25proposed 9-percent increase on the particular operation.He said that the other rates checked out. Jorgesontestified that he had time studies and other data on handon January 25. English states that the Union neitherasked for nor was it offered additional wage data at thistime nor previously. The Company says that during thevariousmeetings it had told the Union that it hadearnings and other records for the period after Septemberbut that the Union displayed no interest in obtaining suchrecords.Either at this point or earlier in the afternoonsessionthe Union had gone through a sort of checklist ofall the contract items on which the parties were apart anditwas ascertained that they were still apart.The Unionended the January 25 meeting by saying that it wasprepared to meet again but that the parties would have tocheck with each other on a mutual date. The meeting,which had lasted about 30 minutes in the afternoon, thenended. The parties have not met since.By letter of January 29, 1968, addressed to the Unionat itsWhiteville office, attention of English, Regen statedthat at thelastmeetingtheCompany had advised theUnion of the impending new minimum wage required bytheFLSAand that unless agreement was reached onwages, the Company would have to proceed on FebruaryIand place in effect wage increases to meet therequirements of the law. The letter said that the Companyhad, on January 25, submitted its proposed wage increasesto the Union but the latter did not agree to the increases.The Companysaid it was goingto place theincreases intoeffect to comply with the FLSA. A notice to employeesthat the Company said it planned to post was enclosed.The letter said that the Company was prepared to discussthis and other matters further if the Union wished to dosoand that the Company was prepared to bargainregarding wage increases or wage changes.The aforementioned notice to employees,dated January26, was posted. The notice stated that during negotiationsthe Company had offered substantial wage increases buttheUnion had not agreed to the increases."But as wehaveexpressedtotheUnion,thenewFederalrequirements are such that we now need to go ahead andput increases into effect.We are therefore doing so as ofFebruary 1, 1968. As we have informed the Union we arestillreadyto continue our bargaining negotiations onwages, as on all other matters."Pursuant to the notice,"Regen testified that the list of rates was for 5 pocketjeans whichencompassed about 50 percent of production.He said that the Companyalso had with it on January 25 similar information for other itemsproduced in the plant and had sheets that showed the back history of therates and their yield.The witness said this other data was not opened upand shown at the meeting because the Union indicated no interest in suchinformation but adhered to its proposal about either making its own timestudy or having a right to grieve to arbitration about rates that did notprove to yield $1.85."There were four operators on the operation whose piece rate earningsin September were $1.33; 1.06,1.36, 1.41. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage increases were thereafter placed in effect.The letter and notice that had been sent to the Union'soffice inWhiteville did not reach English, whose officewas in New York untilsometimeafter theincreasesbecame effective.Regen,who was aware that English'sofficewas in New York, testified that all Companycorrespondence with the Union had been addressed to theUnion office in Whiteville.ConclusionsThere have been many descriptions of the meaning ofcollective bargaining under theAct inBoard and courtcases. For the most part they relate or are intended torelate to a particular case and its own particular facts. Webelieve that the following statement is less conclusionaryin its nature than some others and that it is of some helpin approaching the instant case:"Goodfaith bargainingdoes not require the making of concessions or the grantingof wage increases but it does require that parties justifypositions taken by reasoned discussions and at least makeagood faith effort to reach a solution of theirdifferences.""The complaint allegation that is broadest in scope isparagraph14(h)whichallegesthatRespondent"negotiated with the Union in bad faith and without anintention of entering into any final and binding collectivebargainingagreement."We have as a consequenceendeavored to consider carefully the entire bargainingpicture as revealed in the record as well as the otherspecific allegationsof bad-faith bargaining alleged in thecomplaint.Although the evidence is in some respects limited, it isuncontroverted and without explanation by the Company,that the agreementwith the Union,made inOctober1967, that in slack periods work would be shared equallyby employees in a section or department,was repudiatedin an announcement made by an undoubted supervisor=' inMarch, 1968 to individual employees to the effect thatthereafter, in slack periods, the low producers would stayhome and the high producers would work. The supervisorstated at the time that she had been so advised by highermanagement.This unilateral action without discussionwith the Union,the collective-bargaining representative,constituted,inouropinion,arepudiationoftheunderstanding and agreement between the parties and wasa violation of Section 8(a)(5) and (1) of the Act.With respect to the Union's proposal for a contractclauseon the subcontracting out of work from theWhiteville plant,Respondent did not manifest a goodfaith effort or desire to reach agreement as required bySection 8(a)(5) of theAct.Withoutrepeating all the facts,heretofore described,we believe that it was incumbentupon Respondent, as it said it would,to make some effortto draft a counterproposal that, while protecting whatRespondent regarded as its own vital interests,might beacceptable by,or negotiable with,theUnion in the lightof the fact that Respondent had said that it planned toshare the work equally and fairly between its plants.Instead, when later asked by the Union for its promisedcounterproposal, theRespondent simply said it had"Alba-Waldensian,Inc.,167NLRB 101. Factually,the cited case, inour opinion,had significant elements not present in the instant case but webelieve that the quoted sentence has broader application than the Alba caseitself."This supervisor,Register,isalso referred to in the prior Board caseand her status is not disputed herein.changed its mind about submitting a counterproposalbecause its operations were too complex.On "hours of work," Respondent said that it had noplan or intention of changing the existingplant hours. TheUnion had proposed initially that hours of work bemutually agreed upon but this was not acceptable toRespondent. The Union then proposed that the existinghours, starting and quitting times, be incorporated into thecontract.DespiteRespondent's assertion that it had noplan or intention to change existing hours, Respondentsaid that it was unwilling to place such hours in thecontract or have the contract provide that existing hourswouldprevail.Subsequently,however,duringtheOctober-January period when negotiations were takingplace,Respondent did announce to the employees achange in starting and quitting time andconcurrentlyplaced the change in effect. The foregoing was doneunilaterallyandwithoutdiscussionwith the Union.Although thechanges wererelativelyminor andalthoughthe explanation for the change that was given at theinstanthearingappeared to be quite reasonable, thesituation had not been of an emergency nature and noexplanation appears for the bypassing of the Union. It isour opinion that on the hours of work aspect of thenegotiations,Respondent did violate the requirements ofSection 8(a)(5) and(1) of the Act.In connectionwith its vacation proposal, the Unionproposed that the contract provide that vacation pay bepaid on the payday immediately before the vacation.Respondent said that it was its practice to give thevacation pay before the vacation as proposed by theUnion but it did not wish to have such a provision in thecontract.Respondent did not change its position in thismatter and neither of its written proposals contained theprovision.Although Respondent admitted at the hearingthat this was a minor matter as far as it was concernedand that it had no real objection to the provision, it didnot agree to place such a provision in the contract. It isdifficult to see how parties can make any progress towardestablishingamutual understanding and arriving atagreementin the face of such an approach. Manifestationof good faith and agreement on relatively minor mattersabout which there is no real disagreement are the buildingblocks for any possibility of reaching or even approachingagreement on an overall contract.We find theforegoingconductofRespondent to be inconsistent with theobligations imposed by Section 8(a)(5) and (1) of the Actand to be a violation of those sections.The Union proposed a provision that existing plantpractices and rules that were more favorable to theemployees should be continued. Respondent said that ithad no intention of changing existing rules and practicesbut saw no reason for having such a provision in thecontract. At the hearing, Respondent stated, in substance,regarding its position on the above matter that it wouldnot agree to the provision because " . . . you never knowwhat's going to happen tomorrow ...." While the latterobservation is no doubt true as to all human activities,includingthose of employers, employees, and Unions, itsostensible logic would seem to preclude any agreement orcontractualunderstandingbetweenhuman beings ororganizations composed of beings other than those whocould foresee and predict the future with certainty.Moreover,as to the proposal,no one knew or was in abetter position to know its own existing plant rules andpractices than the Respondent itself. Respondent, withsuchknowledge,was in a position to offer somequalification as to the continuation of existing rules and BLUE JEANS CORPORATIONpractices if there was an area in which it believed it mightpossibly wish to make a change.But this was not doneand despite a statement that it had no intention ofchanging existing rules and practices Respondent rejectedtheunionproposal.The sole reason offered byRespondent for its position that appears in this record isthat,you never know what is going to happen tomorrow.This approach foredooms any possibility of contractualagreement for a reasonable future period.We cannotreconcile this position of Respondent with the obligationsof Section 8(a)(5) and (1) of the Act and we consider it tobe in violation thereof.TheUnion proposed that the Respondent furnishinformation to the Union on a weekly basis showingwhich employees were hired and which were terminated.22The Union saidthat it wanted the information because asbargaining representative it needed to know whom itrepresented and their status.Neither in negotiations nor atthe hearing did Respondent contest the right of the Unionto the information but it rejected the proposal on theground that it would be clerically burdensome forRespondent to furnish such a list.At the hearingRespondent said that its IBM office machines werealreadyoverburdenedwithoutadditionalwork beingassumed. The Union then proposed that the informationbe furnished every two weeks. Respondent rejected thisproposal.Respondent'swritten proposals,on the score ofinformation that it would furnish to the Union, providedthatRespondent would furnish a seniority list every 6months.Under a provision dealing with discharges,Respondent said that it would notify the Union ofdischarges made.In substance,the Union said it did notconsider that Respondent was meeting the Union's rightto, and need of,reasonably current information on hiresand terminations.At the hearing,Respondent stated that in response totheUnion'sproposal that a Union representative havefree access to employees in the plant regarding complaintsorgrievances,Respondenthadofferedthattherepresentative could have such access 1 hour per week atan agreed upon time.Respondent asserts that in that onehour the Union could have checked not only oncomplaints and grievances but on other matters such ashires and terminations.Aside from the testimony of the Union that the matterof a list of hires and terminations on a weekly or biweeklybasis and the matter of access to the plant to handlegrievances were two different topics and were discussedseparately,there appears to be some inconsistency in theCompany'sposition.The Company did not wish tofurnish a weekly, biweekly, or any other period, list ofhiresand terminations because it would be clericallyburdensome.Yet, at thehearing, Respondent states that itwas willing that,during the 1 hour a week it wouldallocate to the union representative on grievance matters,the Union have access to Company books and records. Atone point in his testimony Regen said, ". they couldcome in that hour, and look at any kind of hire and firelist." If this indicates that Respondent did maintain such alist,presumably available each week, the burden ofmaking a copy of the list andsendingit to thelocal unionoffice or furnishing the list to the Union would be asimple routine matter scarcely burdensome in any respect.If such a list was not maintained,presumably the Unionrepresentative,underRegen's thesis, could,during the1-hourweekly visit on other matters,have access to"The Union wasnot asking for a weekly plantwide seniority list207payroll records and time cards and ferret out therefromthe information as to which employees had been hired orterminated. It requires little imagination to foresee thatthe union representative, unfamiliar with Respondent'soffice and records, would reasonably have to invoke someassistancefrom Respondent's clerical staff in order tosecure the appropriate records and, possibly, to interprettheirmeaning.Thiswould almost certainly be moreburdensome to Respondent than the simple furnishing of alist.The list could evidently show the names and next toeach namepossibly a symbol "H" for those hired; "D"for discharges and reasons, such as excessive absence,poor work, fighting or whatever. A symbol of "Q" couldindicatequit.Respondentcouldhaveproposedmodifications as to any list but this was never done andthe Union's request was rejected as burdensome.Ihave difficulty in seeing that Respondent, on theabove matter, was negotiating in good faith and evincing areasonable desire to reach agreement as required by theAct.We find the conduct to be in violation of Section8(a)(5) and(1) of the Act.As mentioned above, the union contract proposalprovided that a union representative have the right to visitand come into the plant and talk to employees at any timeduring working hours. This proposal was asserted to benecessary for the proper administration of the contractand the servicing of employees regarding their rights,particularly as to problems and complaints and grievancesregarding employees and their work. Respondent rejectedthis proposal but proposed that the union representativebe accorded the right to come into the plant 1 hour aweek during working hours at a mutually agreed upontime.The Respondent said that after working hours itwould discuss, without particular limitation, grievances orothermatters raised by the union representative ordiscovered by the representative in the course of therepresentative's 1hourweekly visit.Respondent alsoproposed that it would allow the union representative aninitial general indoctrination and educationaltour of theplant so that the representative would have generalfamiliarity with the plant's operation.The Union rejected the Respondent's proposals andnever altered its basic demand for unlimited access to theplant during working hours to investigate grievances. Assummarized in its brief, p. 8, the Union took the positionthat it considered its proposal essential and it could notaccept those of the Company as a substitute. The reasonsstated for this position were that the investigation ofgrievances "could take more than an hour as well as lessthan an hour and . . . the investigation must be made atthe moment when the particular work which the grievanceconcerns is going through the factory - not at some timewhen it suits management to permit the business agent tosee the plant."Ido not find that Respondent violated the Act on theabove matter of access to the plant. The parties bargainedabout the matter and they were apart on their positions.As earlier described, the Union proposed 7 instead offour holidays, additional vacation periods, and adoption ofthe insurance program that the Union had institutedelsewhere in the industry. The Respondent said that on allthese items it considered its existing vacations,holidays,and insurance to be equal to or better than those in otherplants in the area.It therefore said that it would notaccept the Union's proposals. The Union gave specificindications on all the items that it was not opposed topossible alternatives ormodifications of its proposals. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent adhered to its position for the reasons stated.Because of the previously described specific instances ofRespondent's failure to bargain in good faith as requiredby the Actand the manifestation of an approach tobargaining inconsistentwith its legal obligation, weentertain a serious doubt about its good faith and motivesin the position it adopted regarding vacations, holidays,and insurance.However,as I understand Section 8(a)(5)of the Act,we are not warranted in concluding thatbecauseRespondentdidnotofferconcessionsonvacations,holidays, and insurance,ittherefore was notbargainingas required on these working conditions.Respondent gave its reasons for its position and they arenot untenable.Whether or not we agree that they aregood reasons is not determinative.Ialso conclude that Respondent's insistence on articleIV ofRespondent'sproposed contract,providing thatemployees shall be free to be members of the Union ornot, or to support or not support the Union as they seefit,was not illegal or that it warrants an adverse findingas to good faith.Despite the background and contextpreviously described and the Union'sobjection to theprovision,the clause itself is too innocuous and consonantwith the provisionsof the Act towarrant an adversefinding.The parties were in substantial agreement about agrievance procedure except as to the ultimate method ofdisposing of a grievance that had proceeded through theprocedure without being mutually resolved.The Unionconsistently adhered to its position that arbitration by athird party was essential as the final grievance step. TheRespondent consistently opposed arbitration.Initially, theCompany's contract proposal included a no-strikeprovisionaswellas a grievance procedurewithoutarbitration.In the belief that,by indicating that strikeswere the only alternative to arbitration in unresolvedgrievance situations,theUnionwould accept the right tostrike as an alternative to arbitration,theRespondentremoved the no-strike provision from its proposal. TheUnion,however,made it clear that it consideredarbitrationabsolutely essential in any contract withRespondent.TheRespondentcontinuedtoopposearbitration.The parties discussed the matter but remainedfirmly apart.In essence, Respondent said that it did notwant arbitration because it did not want a third partyhaving decisional power regarding the running of theplant.The fact thatRespondent had arbitration provisionsin some of its commercial contracts is a factor we havenot ignored but we do not regard it as determinative ofthe issue.Ido not find a violation of Section 8(a)(5) and(1) on the issue of arbitration.The checkoffof union duesby the Company wasanother demand that the Union told the Company wasessential in any contract that might be agreed upon. Wehave previously described in some detail what the partiessaid to each other on the matter of checkoff.Basically,the Company said that it considered the collection of duestobenone of its business and that it would beburdensome becauseof theexpense and time involved.The Companyalso said that employees would be unhappyabout additional money being deducted from their checks.Respondent testified that employees had told theCompany thattheydid not want their dues checked off.Since the Respondent did check off taxes,and BlueCross and Blue Shield pursuant to its insurance program,the burden of an additional item on the office machinesand clerical staff would probably have been minimal.However,from another aspect of this matter of deductingitems from employees'pay, the evidence shows thatRespondent,in the past, had deliberately discontinued asavings plan deduction program for employees as well asany deductions from pay to liquidate debts of employeesto the Company.Respondent had no community chestfund deductions or flower fund deductions or things ofthat type.On taxes, of course,theRespondent had nooption except to make payroll deductions.Evidently onBlue Cross and Blue Shield insurance the Company sawnopracticalalternativetodeductions."Theaforementioned insuranceprogramwas a companysponsored one and it was no doubt something that theCompany regarded to be in its own interest as well as thatof employees,since such a fringe benefit was probablydeemed a necessary element to attract and retainemployees.But other than on taxes and insurance, andwherever the Company had a real choice it opposed anddid not make payroll deductions.It is fairly clear that inmany respects and certainlyfrom theRespondent'sviewpoint,the checkoff of union dues was in a differentcategory than either taxes or a company insuranceprogram and that dues check off was in the same optionalcategory as other checkoff programs that the Companyhad discontinued and opposed.Respondent's testimony that some employees who hadsigned union cardshad told the Company that they didnotwant their dues deducted is appropriately to beconsidered in conjunctionwithone of the union'sarguments to Respondent on the checkoff matter. TheUnion pointed out that the checkoff would apply only tothose employees who had signed a card authorizing acheckoff of their dues. One aspect of this matter ofauthorization cards is that the cards were dual purposecards. In other words, when the Union was organizing theplant,those employees who wished to join the Unionsigned a card which set forth not only a request for andacceptanceofmembership but also statedthat theemployee authorized the employer to deduct dues to theUnion.It is possible that some employees might havewished to join the Union but without wishing to have theirdues checked off. It does not appear that they had anoption.Some of their people might have been amongthose who allegedly told the Company that they did notwish their dues checked off. Although the Company'stestimony regarding the latter is not specific as to names,the testimony is not controverted.Perhaps the mosteffective contravention to this aspect would be a unionoffer to produce current dues-checkoff authorizations,separate and distinct from the original dual purpose cards.In rejectingthe checkoff, the Company told the Unionthattherewerealternatives.TheCompany nevermentioned what alternatives it envisagedand the Unionnever asked.The Union did not offer any alternative as tomethods of collecting dues to the proposal that thecompany checkoff the dues from the paychecks."There is little doubt that the Union considered thecheckoff to be of major importance to it and it made thisclear to Respondent.But, in my opinion,the evidencedoes not warrant the conclusion that by rejecting the"These are probably very few companies that sponsor a health insuranceplan for their employees who do not make payroll deductions for the planor who believe it to be feasible not to do so."In my opinion,the parties in the negotiations on another topic, thematter of access of a union representative to the plant during workinghours,supra,nevermentioned dues collection in that connection. TheUnion was talking of free access to investigate complaints and grievances,and the Company spoke of I hour access for such purpose and allegedlyfor the additional purpose to obtain hiring and other information. BLUE JEANS CORPORATION209checkoff Respondent violated Section 8(a)(5) and (1) oftheAct.We believe that the evidence herein isdistinguishablefrom the situation in such cases asRoanoke Iron & Bridge Works,Inc.,160 NLRB 175 andH. K. Porter,Inc.,153NLRB 119, enfd.363 F.2d 272(C.A.D.C.).The Union's original contract proposal,which was itsstandardCottonGarment Industry Contract,did notpropose specific piece rates for Respondent's plant. Thespecifics as to the Union'seconomic demands on piecerateswas set forth in a letter to the Company onNovember22, 1967.The proposal therein was for anacross-the-board increase of 15 cents per hour and thatthereafter that"the Company agrees to set rates so thattheaverage piece work operator working in normalconditions who is fully trained shall have the opportunityto earn $1.85 per hour."English testified:Ihave been administering contracts for 30 years and we[theUnion]have many contracts where companies setrates unilaterally,but no contracts where once they areset unilaterally we don'thave the right to grieve on thebasis of certain standards.The witness was asked if there are not many provisions orsituations in a contract"where the Company takes theinitial action unilaterally and then that action is subject togrievance."English answered:And that was exactly what we were proposing to thisCompany.We didn'tcare.We would take their rates,but we wanted the right to check them if they did notyield$1.85.This is a common procedure we useeverywhere.We preferred the Company to set the ratesfirst ....The Company'swritten proposals provided that "Piecerates shall be increased by an average of 14.3% perhundred or the equivalent of 20 cents per hour to the piecerate workers.This increase will raise the piece rate basisfor sewing machine operators to $1.85, so that experiencedoperators should average $1.85 per hour."It is apparent that both the union proposal and theRespondent's proposal used the figure of $1.85 as theobjective,i.e., that the piece rates would be increased sothat the average experienced operator could earn $1.85 anhour under the incentive system.The mathematics of the$1.85 were based on the fact that the Federal minimumwage was to be increased from$1.40 to$1.60 as ofFebruary 1, 1968. A percentage increase of 14.3 percenton $1.40 would be in round numbers$1.60. In additionboth the Union and the Company recognized that anincentive factor of at least 15 percent was necessary. Thispercentage on $1.60 would yield approximately$1.85 tothe experienced operator.As English testified,"It'sapiece rate industry" and both the Union and the Companysubscribed to the necessity of an incentive since otherwisethe operators would be content to earn only the minimumand would secure the latter whether or not they producedless than the standard number of garments on a particularoperation.Despite the$1.85 figure in both the union and thecompany proposals the Union was critical of the companyproposal.The Union argued that,inOctober,when theUnion asked the Company for a representative payroll,the Company had furnished the September payroll." As aresult of its analysis of this payroll,the Union told theCompany that the plant average for piece workers was$1.37 and that a 14.3 percent increase or approximately20 cents per hour would not place the rates in a positionto yield $1.85. The Union also told the Company thatunder the latter'swritten proposal there was only a pioushope expressed that the increases would yield $1.85 andthat the Union had no effectiverecourseif the yield wasnot $1.85.The Union argued and states in its brief, p. 15,that the company's contract language'"should average'was not an effective protection of earnings";if the ratesdid not yield $1.85, then, in order to rectify the situation"the Union needs two things:(1)an effective grievanceprocedure,terminating in arbitration....(2) and acontract provision to which the arbitrator can look to seewhether or not the rate is fair." The Union claims thatunder its proposal, that the Company should set rates sothat an average trained operator working normally "shallhave the opportunity to earn $1.85,"26 "then if theevidence at the arbitration shows that average experiencedoperators were working normally and did not make $1.85,an arbitrator can conclude that this earning experiencefalls short of the contractual criterion and that the ratemust be raised.But if the contractlanguage expresses onlyone definite commitment- thatpiece rates will beincreased 20 cents-and then expresses simply a pious hopethat 20 cents should yield $1.85 . . ." [then if] "the ratesdid not yield $1.85 . . ., an arbitrator could not find theratewrong, because the contract would provide nomeasure ofwhat would be right and what would bewrong,save for the 20 cents measure,which the Companycomplied with."Although,in stating its opposition to the companyproposal the Union did propose that the Union make itsown timestudy of the plant so that it could agree ordisagree with the Company's initial rates, it is my opinionthat the basic premise was that the Company should setthe rates so that they would yield $1.85. This was theposition of both parties and the Union in its writtenproposal and otherwise made it clear that this was itsposition. But the Union wanted two things in conjunctionwith the latter: (1) the union language,in substance atleast, that the contract provide that the rates be set sothat the average operator have the opportunity to earn$1.85; and (2) arbitration when the Union believed thatthe earnings of certain average operators were not yielding$1.85.The Company did not agree that its plant average was$1.37 and used the figure of $1.49. This position wasmuddied and unconvincing,in our view,because it wasindicated that the $1.49 included makeup and timeearnings.But the Company also said,in substance, thatthe earnings were higher than the figures used by theUnion and expressed confidence that its experience andknowledge of its operation indicated that its new rateswould yield $1.85. Regen testified that the averageexperienced piece workers in the plant were making$1.83-$1.87 and thatsome were making$2.05-$2.15 andothersmaking less than $1.83. Regen states, "We werewilling to make our records available,any request theymade we were willing to give them,theymade norequest."Whether the Company did, throughout the negotiations,offer additional records, as it claims, is a matter of sharpdispute in the testimony.Iam uncertain what preciselythe Company said along these lines but he does believethat the Company did refer to current earnings of"And, therefore,in effect,as far as the Union was concerned,that wasthe controlling payroll."This quote is from the Union's contract proposal;the following quoteis from the Union's brief to me. 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees as supporting its contentions on earnings. I alsobelieve that the Union did not ask for additional recordsand that the Company never refused any request for suchrecords.We believe that the evidence shows that, onJanuary 25, the Company was prepared with a substantialamount of data and records and that if the Union hadasked for such records they would have been produced.The indication is that the Company would haveundertaken to secure additional data, if not present, ifrequested by the Union. The Union adhered to its $1.37analysis of the September payroll, saying in effect that ithad asked for and received a representative payroll andthatitwasconvincedthata14.3percentor20-cents-an-hour increase thereon would not yield $1.85.Both parties consistently adhered to the $1.85 figure.Bothagreedon the necessity of an incentive ofapproximately 15 percent on the $1.60 minimum. Bothagreedon the definition of an average experiencedoperatorworkingundernormalconditionsastheemployee who should be able to, or have the opportunityto,earn $1.85. But one of the basic problems, in myopinion, and one that the parties never actually got downtowas a specific delineation of which operators in thevarious operations the respective parties considered to beaverage operators. The Union was using a Septemberplantwide average figure and the Company was evidentlyusing a more restrictive figure and one that, according toits testimony, was based on additional months' experiencefrom September on.Iam of the view that the Union did not bring theCompany's good faith or lack of good faith, depending onwhat the evidence would show, into focus. A critical issuewas whether the increases that the Company proposedwould or would not yield $1.85 to the average operator.The Union said they would not and the Company saidthey would. Highly material and relevant on this issue, inour opinion, were the piece work earnings of the averageoperators not only in September but in October-Januaryand even possibly prior months. It would be a matter ofmathematics whether looking at those earnings, perhapsan average of September-January, and, adding theproposed increases, the yield could reasonably be seen tobe $1.85. If the Union asked for and secured the data, theCompany would either show its good faith or not byproducing or not producing such material. If after thedata was produced, it did not reasonably support theCompany's position, the Company's explanation or lackof a cogent explanation could be appraised, as could anyproposal for rectifying some rate that was out of line. Thenet result would have been an opportunity to evaluate theCompany's statements and good faith regarding theasserted $1.85 yield. The foregoing, however, never tookplace and the bargaining, in our opinion, never came intotrue focus.One of the problems that apparently affected theUnion's position was that it used the September payrollearningsin conjunction with a figure of an increase 14.3percent or 20 cents an hour. This appears many times intheUnion's testimony and it appears from the statementin the Union's brief that "14.3 percent was the only figurewhich the Union had seen until January 25 ...."37While the Union's proposal had been for an across theboard increase," both the Company's proposals had usedthe term of "as average of 14.3 percent [increase]" and,"The implication being that the Union was surprised when,on January25, the Company's proposed increases ranged from 6 to 22 percent whichthe Company said would average out to about 14.3 percent.by the same token, when the Company proposal read "anaverage of 14.3 percent or the equivalent of 20 cents perhour ." it meant, in our opinion, an average of 14.3percent which is equivalent to an average of 20 cents perhour.29 Here,again,the proposed increases, ranging from6 to 22 percent, either would or would not be reasonablyexpected to yield $1.85 on the currentearnings.39The Company said the increases would yield $1.85 anditsaid that it had the data to support its position. TheUnion, in our opinion, did not go into the matter at anylength or put the Company to its proof, and the entireafternoonsession,on January 25, when the Company hadits industrial engineer present, was terminated after 30minutes,which encompassed not only the wage issue but arundown or recapitulation of all the otherissueson whichthe parties were apart. In our opinion,the issueswere notsufficiently brought into focus by the fact that on oneoperation, set fly, the Union pointed out the inadequacyof the increase of 9 percent for that operation, based onthe September payroll. But even on this one operationinvolving four operators the situation issue could havebeen joined, by the Union asking the Company to producethe earningsdata on which the Company was saying a 9percent increase would yield $1.85. The Company's goodfaith could then have been appraised. Similarly, on theother rates, the precisesituationcould have examined andtested.As previously described, what the Union wanted was anarbitration provision so that if the rates did not yield$1.85, it could have the disputed rate issue decided by thearbitrator. It is also the Union's position that its proposedcontract language that the Company set the rates so thatthe average operator "shall have the opportunity to earn$1.85 per hour" would establish a "fair rate" in thecontract to which an arbitrator could refer. The Unioncontended that the Company's proposal which containedthe statement that an increase of an average of 14.3percent "will raise the piece rate base for sewing machineoperators to $1.85, so that experienced operators shouldaverage $1.85 per hour" was simply a pious wish andcould not be used effectively by an arbitrator. It is notnecessary for the Examiner to decide this aspect but weare less than certain that language providing that rates besuch that an experienced operator "shall have theopportunity to earn $1.85 per hour" would be moredeterminative to an arbitrator than language stating andexpressing the intent that a 14.3 percent average increase"willraise the rate base ... to $1.85, so that experiencedoperators should average [should have the opportunity to?]earn$1.85 per hour." In any event, we believe that theparties were entitled to their respective positions on thewagelanguage ofthe contract.Since the Company would not agree to arbitration, thematter of what an arbitrator could or could not do withthe respective language proposals is somewhat academic.The question is whether under the Company's proposedlanguage(or the Union's, minus arbitration) the Union,by agreeing that the Company set the rates, was therebybeingcutofffromanymeaningfuland informedbargainingabout a rate or rates which, in its opinion, didnot yield an experienced operator $1.85. We believe that"I understand such an increaseto entail that each employee receives thesame increase."Under an average, the range of increases could reach from high to lowpercentages"It is probably true that the variety of the increases was indicative ofsome weaknessintheprior rates but apparently the Company wasendeavoringto bong itsrates into line. BLUE JEANS CORPORATIONthe Union could present its argument to the Company onrates that it said did not yield $1.85. The Company wouldbe obliged to respond meaningfully if it disagreed with theUnion. Supporting books or records could be called forand good faith wouldentailtheir production. Both partieswould have been committed to the proposition that theincreases were supposed to raise the rates to yield $1.85 toan experienced operator or that such an operator shouldearn or have the opportunity to earn $1.85. What theevidence would show as to the good-faith bargaining onthe issue, we do not know, but the Union did have therights and remedies under Section 8(a)(5) of the Act. Ifthe Union argues, as it does, that such grievance handlingand bargaining is ineffectual without arbitration that iscertainlya position that it can hold. However, theCompany's refusal to agree to arbitration, in our opinion,isnot a violation of its duty to bargain. It may be thatthere should be a grievance arbitration provision in allcontractsor else the ultimate decision rests with theemployer but this is not the law as we understand it.In the preceding paragraphs we have set forth our viewof the basic issue on wages between the parties. As we seeit,the issue was could the proposed company increasesreasonably be expected to yield $1.85 to the averageoperator and was the Union in a position to call forinformation from the Company that would show whetheror not the increases could reasonably be expected to yield$1.85.On this record we do not know whether theincreases could be expected to yield $1.85. We believe thatthe Union did not bringthe issueinto full focus by askingforandexaminingand analyzing available companyrecords and data which the Company asserted did supportitscontention that the increases would yield $1.85 andthereby putting the Company's good faith in full issue.Itisclear that the Union wanted an arbitrationprovision and the Company refused. This was a majorproblem and the subject of much discussion. In theirdiscussions, apparently based on what the Union said anarbitrator could or would do if the contract provided thatan experienced operator should have the opportunity toearn $1.85, the Company said the Union wanted aguarantee of $1.85. The Union in turn sought to deal withtheCompany's refusal of arbitration by saying that itwould then have to conduct its own time study initiallybecause without arbitration it would have no effective wayof doing anything about rates that did not yield $1.85. Inour opinion neither theguarantee allegationnor the timestudy were the real issues.With a time study of its own,the objective of the Union was stillincreasesof rates thatwould yield $1.85. The Union,pointingto its owntimestudy, could argue thatan initialrate should be set ata certain figure. The Company could disagree. Oneengineermight assessthe fatigue and delay factor at 25percent and the other at 15 percent. There might beagreeementor disagreementon other factors. But theobjective would still be increases that would yield $1.85.On this issue, perhaps themost cogentevidence was theactualearningsof the operatorson the samejobs over aperiod of months. The jobs were the same. New jobs werenotbeing set up. It was principally a matter ofmathematics. If an operator's piece earningsover a periodof months were a certain figure andtheminimum wasraised from $1.40 to $1.60, would an 8-percent increase ora 20 percent increase or some other figure raise herpotentialearningsto $1.85 with a 15 percent incentivefactor on the newminimumof $1.60. And, if the rate didnot thereafter yield $1.85, it would have been subject tothe grievance procedure and the obligations of Section8(a)(5)."211We conclude that the bargaining on wages wasinconclusiveandwe do not find that Respondentrefused to bargain thereon.32 Consistent with this view wedo not sustain the complaint allegation that the CompanyviolatedSection 8(a)(5) by placing in effect the wageincreasesonFebruary1,1968.TheCompanyhad told the Union what it proposed to do on January 25and had generally indicated the wage formula prior to thattime. There was no agreement on the increases but thiswas, in our opinion, in a context of inconclusivebargainingon increases and not in a context of refusal tobargain by Respondent.For reasons previously described on specific aspects ofthe negotiations, the Examiner is of the opinion thatRespondent did not bargain in good faith as required bylaw. Respondent's conduct, with respect to items on whichithadno real disagreementwith the Union but to which itrefused to agree on in a contract, and, in other describedrespects,warrantstheconclusionthat,overall,Respondent'sapproach to bargaining was not thatrequired by the Act and that Respondent did not fulfill itsobligations under Section 8(a)(5) of the Act.We believethat this conclusion is warranted despite the fact that onsome specific aspects of the bargaining we found norefusal to bargain. The net result of the bargaining was, insubstance, that there was no agreement on anything thatwould distinguish or significantly distinguish the plantfrom a nonunion plant.It is our opinion, based on the evidence in the recordthat the strike of employeesagainstRespondent thatcommenced in March 1968, was caused by the employees'and the Union's justified belief that Respondent had notbargained in good faith with the Union as required by theAct.A strike thus caused is,in itsinception, an unfairlabor practice strike.CONCLUSIONS OF LAWAs found and concluded hereinabove, Respondent didnot bargain collectively in good faith and Respondent didthereby engage in unfair labor practices and did violateSection 8(a)(5) and(1) of the Act.THE REMEDYHaving found that Respondent did not bargain in goodfaith as requiredby the Act,itwill be recommended that,upon request,Respondent bargain collectivelywith theUnion as requiredby Section 8(a)(5) of the Act and thatif an understanding or agreements are reached on terms ofa contract they be embodied in a signed agreement.In its brief,theUnionargues,in effect,that such anorder in the instant case would be"meaningless."Weunderstand the contention but we do not agree that it ismeaningless and whatever its limitations it is in thecontext of a statute that expressly providesthat theobligation to bargaincollectively "does not compel either"The Examiner is satisfied,from the record as a whole,and fromspecific testimony,aswell as the language in the company proposaldefining a grievance,thatwage rates would have been subject to thegrievance procedure."We regard the matter of the Union conducting its own timestudy in theplant as neither something to which it was entitledper senor as somethingthat could not be appropriate under any circumstances.If some of thematters that we have referred to had been brought into full focus, it mightbe that a picture of such unreliability could be demonstrated that a uniontimestudy might be the only reasonable alternative 212DECISIONSOF NATIONALLABOR RELATIONS BOARDparty to agree to a proposal or require the making of aconcession.""RECOMMENDED ORDERUponthe basisof the abovefindings and conclusionsand upon the entire record in this case,it is recommendedthatRespondent,itsofficers,agents,successors,andassigns, shall:1.Cease and desist from refusing to bargaincollectivelyin good faith with the above-named union as the exclusiverepresentativeof theemployees in the appropriate unitdescribed hereinabove.2.Takethe following affirmative action necessary toeffectuate the purposesof the Act:(a) Upon request,bargain collectively in good faith withthe above union,as the exclusive representative of theemployees in the unit heretofore found appropriate,concerningwages,hours,andotherconditionsofemployment and, if an understanding or agreement isreached embody such understanding or agreement in asigned agreement.(b) Post at its Whiteville,NorthCarolina,plant copiesof attached notice marked"Appendix.""Copies of saidnotice,on forms providedby theRegional Director forRegion 11,afterbeing signed by a representative ofRespondent,shall be posted by Respondent immediatelyupon receipt thereof, and be maintainedfor 60consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byother material.(c)Notifythe Regional Director,Region 11,in writing,within20 days ofreceipt of this Decision,what steps theRespondent has takento complyherewith.""Sec 8(d) of the Act."In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt ofAppeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the event that this Recommended Order be adopted by the Board,this provision shall be modified to read-"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuanttotheRecommendedOrder of a TrialExaminerof the National LaborRelations Board and inorderto effectuate the policiesof the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trialinwhich all parties wererepresented bytheir attorneys and had an opportunity to present theirevidence,aTrialExaminerof the National LaborRelations Board,who heard the evidence,has found thatwe have violated the law and has ordered us to post thisnotice andto comply withwhat we say in the notice.WE WILL,upon request,bargain collectively in goodfaith with AmalgamatedClothingWorkers of America,AFL-CIO,as the exclusive bargaining representative ofouremployees in the unit namedbelow.Thisbargaining will be with respectto rates ofpay, wages,hoursofemployment,andotherconditionsofemployment,and, if an understandingis reached, WEWILL embodyit in a signed agreement.The bargainingunit found to be appropriate is the same unit that wascertifiedby theBoard in the prior election.The unit is:All productionand maintenance employees at ourWhiteville,NorthCarolinaplant,includingmaintenance machanicsand qualitycontrol girls, butexcludingoffice clericalemployees,the carpenter, thetimemotionand engineer trainee,guards andsupervisors as definedin the Act.BLUE JEANS CORPORATIONANDWHITEVILLEMANUFACTURINGCOMPANY(Employer)DatedBy(Representative)(Title)This noticemust remain postedfor 60consecutive daysfromthe date ofposting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice maybe directed tothe Board's RegionalOffice, 1624 WachoviaBuilding, 301NorthMain Street,Winston-Salem,NorthCarolina27101, Telephone 919-723-2303.